236 F.2d 417
Carson LETT, Joe Lee Adams, Thomas L. Ingram, Appellants,v.UNITED STATES of America, Appellee.
No. 12802.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Appeal from the United States District Court for the Southern District of Ohio, Dayton; Lester L. Cecil, Judge.
Stephen M. D. Burns, Cincinnati, Ohio, for appellants.
Hugh K. Martin, Columbus, Ohio, James E. Rambo, Dayton, Ohio, for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of Judge Cecil, 143 F. Supp. 594.